     Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 1 of 19 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                                  CASE NO.:

Maria E. Perez,
and other similarly situated individuals,

        Plaintiff(s),
v.

Orlando Family Medical, Inc.

      Defendant,
________________________________/


                              COMPLAINT
                   (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

        COMES NOW the Plaintiff Maria E. Perez, and other similarly

situated individuals, by and through the undersigned counsel, and hereby

sues Defendant Orlando Family Medical, Inc..., and alleges:

                   JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid overtime

        wages under the laws of the United States. This Court has jurisdiction

        pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section

        216 for jurisdictional placement) (“the Act”).




                                   Page 1 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 2 of 19 PageID 2




2. Plaintiff MARIA E. PEREZ is a resident of Orange County, Florida,

   within the jurisdiction of this Honorable Court. Plaintiff is a covered

   employee for purposes of the Act.

3. Defendant ORLANDO FAMILY MEDICAL, INC.. (hereinafter

   ORLANDO FAMILY MEDICAL, or Defendant) is a Florida

   corporation having its main place of business in Orange County.

   Defendant was engaged in interstate commerce. Defendant

   ORLANDO FAMILY MEDICAL is the employer of Plaintiff and

   others similarly situated within the meaning of Section 3(d) of the

   “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

4. All the action raised in this complaint took place in Orange County

   Florida, within the jurisdiction of this Court.

                     GENERAL ALLEGATIONS

5. This cause of action is brought by Plaintiff MARIA E. PEREZ, and

   other similarly situated employees to recover from Defendant

   overtime compensation, liquidated damages, and the costs and

   reasonable attorney’s fees under the provisions of Fair Labor

   Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the

   “ACT”).




                              Page 2 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 3 of 19 PageID 3




6. Corporate Defendant ORLANDO FAMILY MEDICAL provides a

   complete range of medical services including patient transportation

   services. ORLANDO FAMILY MEDICAL operates at least 4 Medical

   Centers throughout central Florida.

7. Defendant ORLANDO FAMILY MEDICAL employed Plaintiff

   MARIA E. PEREZ as a full time, non-exempt, hourly employee, from

   approximately June 15, 2020, to December 01, 2020, or 24 weeks.

8. Plaintiff was hired as a phlebotomist technician and her wage rate

   was $14.00 an hour. Plaintiff worked at the medical center located at

   931 W. Oak Street, Suite 103, Kissimmee, Florida 34741.

9. Plaintiff alleges that during her employment with Defendant she

   worked off-the-clock hours that constitute overtime hours that were

   not paid to her at any rate, not even the minimum wage rate, as

   required by law.

10. Plaintiff had an official schedule. From Monday to Friday Plaintiff

   clocked in at 8:00 AM and clocked out 5:00 PM (9 hours daily).

   Plaintiff also clocked in and out for 1 hour of lunchtime every day.

   This schedule represented 40 working hours weekly.

11. However, every day Plaintiff began to work at 7:45 AM, but she was

   required to clock in at 8:00 AM. At noon Plaintiff clocked in and out


                             Page 3 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 4 of 19 PageID 4




   for 1 hour of lunchtime, even though Plaintiff was unable to take a

   bonafide lunch break, Defendant deducted 1 hour as lunchtime time.

   At the end of the workday, Plaintiff was required to clock out at 5:00

   PM, but she had to stay at least until 5:30 PM, to complete her

   assigned duties.

12. Consequently, every day Plaintiff worked 1.45 off-the-clock hours,

   which represents 47.25 working hours weekly. These off the clock

   hours constitute 7.25 unpaid overtime hours that were not paid to

   Plaintiff at any rate.

13. Plaintiff clocked in and out digitally, and Defendant was able to track

   the hours worked by Plaintiff. Furthermore, Defendant required

   Plaintiff to work off-the-clock hours.

14. Therefore, Defendant willfully failed to pay Plaintiff overtime hours

   at the rate of time and one-half her regular rate for every hour that

   she worked over forty (40), in violation of Section 7 (a) of the Fair

   Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

15. Plaintiff was paid weekly for 40 or fewer working hours. Plaintiff was

   paid with checks and paystubs that did not show the real number of

   hours worked.




                              Page 4 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 5 of 19 PageID 5




16. On or about December 01, 2020, Plaintiff complained to her

   Supervisor, Elizabeth LNU, Plaintiff demanded to be paid for

   overtime hours. As a result of her complaint, Plaintiff was fired on

   the spot.

17. Plaintiff is not in possession of time and payment records, but she will

   provide a good faith estimate of unpaid overtime based on her

   recollections. In this Complaint Plaintiff is claiming overtime hours,

   after proper discovery, Plaintiff will amend her complaint to claim

   any unpaid regular hours.

18. Plaintiff MARIA E. PEREZ seeks to recover any unpaid overtime

   hours, liquidated damages, retaliatory damages, and any other relief

   as allowable by law.

19. The additional persons who may become Plaintiffs in this action are

   employees and/or former employees of Defendant who are and who

   were subject to the unlawful payroll practices and procedures of

   Defendant and were not paid overtime wages at the rate of time and

   one half of their regular rate of pay for all overtime hours worked over

   forty.

                     COUNT I:
   WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME


                              Page 5 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 6 of 19 PageID 6




20. Plaintiff MARIA E. PEREZ re-adopts every factual allegation as stated

   in paragraphs 1-19 above as if set out in full herein.

21. This cause of action is brought by Plaintiff MARIA E. PEREZ as a

   collective action to recover from Defendant overtime compensation,

   liquidated damages, costs, and reasonable attorney’s fees under the

   provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. §

   201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all other

   current and former employees similarly situated to Plaintiff (“the

   asserted class”) and who worked more than forty (40) hours during

   one or more weeks on or after June 2020, (the “material time”)

   without being compensated “at a rate not less than one and a half

   times the regular rate at which he is employed.”

22. Defendant ORLANDO FAMILY MEDICAL was and is engaged in

   interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C.

   § 203(r) and 203(s) (1)(A). Defendant provides medical services.

   Defendant has more than two employees recurrently engaged in

   commerce or the production of goods for commerce by regularly and

   recurrently using the instrumentalities of interstate commerce to

   accept and solicit funds from non-Florida sources; by using electronic

   devices to authorize credit card transactions. Upon information and


                              Page 6 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 7 of 19 PageID 7




   belief, the annual gross revenue of the Employer/Defendant was

   always material hereto more than $500,000 per annum. Therefore,

   there is FLSA enterprise coverage.

23. Plaintiff and those similarly situated were employed by an enterprise

   engaged in interstate commerce. Particularly, Plaintiff was a

   phlebotomist technician, and through her daily activities, used the

   channels of interstate commerce and handled and worked on goods

   and materials that were moved across State lines at any time during

   the business. Therefore, there is individual coverage.

24. Defendant ORLANDO FAMILY MEDICAL employed Plaintiff

   MARIA E. PEREZ as a full time, non-exempt, hourly employee, from

   approximately June 15, 2020, to December 01, 2020, or 24 weeks.

25. Plaintiff was hired as a phlebotomist technician and her wage rate

   was $14.00 an hour.

26. Plaintiff alleges that during her employment with Defendant, she

   worked off-the-clock hours that constitute overtime hours that were

   not paid to her at any rate, not even the minimum wage rate, as

   required by law.

27. Plaintiff had an official schedule. From Monday to Friday Plaintiff

   clocked in at 8:00 AM and clocked out 5:00 PM (9 hours daily).


                             Page 7 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 8 of 19 PageID 8




   Plaintiff also clocked in and out for 1 hour of lunchtime every day.

   This schedule represented 40 working hours weekly.

28. However, every day Plaintiff began to work at 7:45 AM, but she was

   required to clock in at 8:00 AM. At noon Plaintiff clocked in and out

   for 1 hour of lunchtime, even though Plaintiff was unable to take a

   bonafide lunch break, Defendant deducted 1 hour as lunchtime time.

   At the end of the workday, Plaintiff was required to clock out at 5:00

   PM, but she had to stay at least until 5:30 PM, to complete her

   assigned duties.

29. Consequently, every day Plaintiff worked 1.45 off-the-clock hours,

   which represents 47.25 working hours weekly. These off the clock

   hours constitute 7.25 unpaid overtime hours that were not paid at any

   rate.

30. Defendant ORLANDO FAMILY MEDICAL failed to pay Plaintiff

   MARIA E. PEREZ at least 7.25 off-the-clock hours every week period,

   which constituted unpaid overtime hours, in violation of the Fair

   Labor Standards Act.

31. Plaintiff clocked in and out digitally, and Defendant was able to track

   the hours worked by Plaintiff. Furthermore, Defendant required

   Plaintiff to work off-the-clock hours.


                              Page 8 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 9 of 19 PageID 9




32. Therefore, Defendant willfully failed to pay Plaintiff overtime hours

   at the rate of time and one-half her regular rate for every hour that

   she worked over forty (40), in violation of Section 7 (a) of the Fair

   Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

33. Plaintiff was paid weekly for 40 or fewer working hours. Plaintiff was

   paid with checks and paystubs that did not show the real number of

   hours worked.

34. The records, if any, concerning the number of hours worked by

   Plaintiff and all other employees, and the compensation paid to such

   employees    should    be    in   the      possession   and   custody   of

   Defendant. However, upon information and belief, Defendant did

   not maintain accurate and complete time records of hours worked by

   Plaintiff and other employees in the asserted class.

35. The Defendant violated the record-keeping requirements of FLSA, 29

   CFR Part 516.

36. The Defendant never posted any notice, as required by the Fair Labor

   Standards Act and Federal Law, to inform employees of their federal

   rights to overtime and minimum wage payments.

37. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.




                               Page 9 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 10 of 19 PageID 10




 38. Before the completion of discovery and to the best of Plaintiff’s

    knowledge, at the time of the filing of this complaint, Plaintiff’s good

    faith estimate of unpaid wages are as follows:

    *Please note that these amounts are based on a preliminary
    calculation and that these figures could be subject to modification as
    discovery could dictate.

       a. Total amount of unpaid O/T wages:

          Three Thousand Six Hundred Fifty-Four Dollars and 00/100
          ($3,654.00)

       b. Calculation of such wages:

          Total weeks of employment: 24 weeks
          Relevant weeks of employment: 24 weeks
          Total number of hours worked: 47.5 hours weekly
          Total number of off-the-clock hours worked: 7.25 hours
          average weekly
          Total number of unpaid off-the-clock O/T hours: 7.25 hours
          Regular rate: $14.00 an hour x 1.5 = $21.00 O/T rate
          O/T rate: $21.00

         O/T rate $21.00 x 7.25 O/T hours=$152.25 weekly x 24
    weeks=$3,654.00

       c. Nature of wages (e.g., overtime or straight time):

          This amount represents unpaid overtime wages.

 39. At all times material hereto, the Employer/Defendant ORLANDO

    FAMILY MEDICAL failed to comply with Title 29 U.S.C. §§ 201-219

    and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

    similarly-situated performed services and worked over the maximum
                              Page 10 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 11 of 19 PageID 11




    hours provided by the Act but no provision was made by the

    Defendant to properly pay her at the rate of time and one half for all

    hours worked over forty hours (40) per workweek as provided in said

    Act. The additional persons who may become Plaintiffs in this action

    are weekly-paid employees and/or former employees of Defendant

    who are and who were subject to the unlawful payroll practices and

    procedures of Defendant and were not paid time and one half of their

    regular rate of pay for all overtime hours and straight time hours

    worked over forty.

 40. Defendant ORLANDO FAMILY MEDICAL knew and/or showed

    reckless disregard of the provisions of the Act concerning the

    payment of overtime wages as required by the Fair Labor Standards

    Act and remains owing Plaintiff and those similarly-situated these

    overtime wages since the commencement of Plaintiff and those

    similarly situated employee’s employment with Defendant as set

    forth above, and Plaintiff and those similarly situated are entitled to

    recover double damages.

 41. Defendant   ORLANDO         FAMILY       MEDICAL      willfully   and

    intentionally refused to pay Plaintiff overtime wages as required by

    the law of the United States and remains owing Plaintiff these


                              Page 11 of 19
 Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 12 of 19 PageID 12




      overtime wages since the commencement of Plaintiff’s employment

      with Defendant, as set forth above.

   42. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay a reasonable

      attorneys’ fee.

   43. Plaintiff has retained the law offices of the undersigned attorney to

      represent her in this action and is obligated to pay reasonable

      attorney’s fees.

                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff MARIA E. PEREZ and those similarly situated

respectfully requests that this Honorable Court:

      A. Enter judgment for Plaintiff and other similarly situated and

         against the Defendant ORLANDO FAMILY MEDICAL based on

         Defendant’s willful violations of the Fair Labor Standards Act, 29

         U.S.C. § 201 et seq.; and

      B. Award Plaintiff actual damages in the amount shown to be due for

         unpaid overtime compensation for hours worked in excess of forty

         weekly, with interest; and

      C. Award Plaintiff an equal amount in double damages/liquidated

         damages; and


                                Page 12 of 19
 Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 13 of 19 PageID 13




       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable

          and just and/or available pursuant to Federal Law.

                                JURY DEMAND

Plaintiff MARIA E. PEREZ and those similarly situated demand trial by a

jury of all issues triable as of right by a jury.

                          COUNT II:
  FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215
              (a)(3); RETALIATORY DISCHARGE

   44. Plaintiff MARIA E. PEREZ re-adopts every factual allegation as stated

       in paragraphs 1-19 of this complaint as if set out in full herein.

   45. Defendant ORLANDO FAMILY MEDICAL was and is engaged in

       interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C.

       § 203(r) and 203(s) (1)(A). Defendant provides medical services.

       Defendant has more than two employees recurrently engaged in

       commerce or the production of goods for commerce by regularly and

       recurrently using the instrumentalities of interstate commerce to

       accept and solicit funds from non-Florida sources; by using electronic

       devices to authorize credit card transactions. Upon information and

       belief, the annual gross revenue of the Employer/Defendant was




                                   Page 13 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 14 of 19 PageID 14




    always material hereto more than $500,000 per annum. Therefore,

    there is FLSA enterprise coverage.

 46. Plaintiff and those similarly situated were employed by an enterprise

    engaged in interstate commerce. Particularly, Plaintiff was a

    phlebotomist technician, and through her daily activities, used the

    channels of interstate commerce and handled and worked on goods

    and materials that were moved across State lines at any time during

    the business. Therefore, there is individual coverage.

 47. Because of the foregoing, Defendant’s business activities involve

    those to which the Fair Labor Standards Act applies.

 48. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for

    more than forty hours in any workweek, the employer must

    compensate the employee for hours over forty at the rate of at least

    one and one-half times the employee's regular rate…"

 49. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any

    person— “to discharge or in any other manner discriminate against

    any employee because such employee has filed any complaint or

    instituted or caused to be instituted any proceeding under or related

    to this chapter, or has testified or is about to testify in any such

    proceeding,......”


                              Page 14 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 15 of 19 PageID 15




 50. Defendant ORLANDO FAMILY MEDICAL employed Plaintiff

    MARIA E. PEREZ as a full time, non-exempt, hourly employee, from

    approximately June 15, 2020, to December 01, 2020, or 24 weeks.

 51. Plaintiff was hired as a phlebotomist technician and her wage rate

    was $14.00 an hour.

 52. During her time of employment with Defendant, Plaintiff worked off-

    the-clock hours that constitute overtime hours that were not paid to

    her at any rate, not even the minimum wage rate, as required by law.

 53. Every day Plaintiff began to work at 7:45 AM, but she was required

    to clock in at 8:00 AM. At noon Plaintiff clocked in and out for 1 hour

    of lunchtime, even though Plaintiff was unable to take a bonafide

    lunch break, Defendant deducted 1 hour as lunchtime time. At the

    end of the workday, Plaintiff was required to clock out at 5:00 PM, but

    she had to stay at least until 5:30 PM, completing her assigned duties.

 54. Consequently, every day Plaintiff worked 1.45 off-the-clock hours,

    which represents 47.25 working hours weekly. These off the clock

    hours constitute 7.25 unpaid overtime hours that were not paid at any

    rate.




                              Page 15 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 16 of 19 PageID 16




 55. Plaintiff clocked in and out digitally, and Defendant were able to track

    the hours worked by Plaintiff. Furthermore, Defendant required

    Plaintiff to work off-the-clock hours.

 56. Therefore, Defendant willfully failed to pay Plaintiff overtime hours

    at the rate of time and one-half her regular rate for every hour that

    she worked over forty (40), in violation of Section 7 (a) of the Fair

    Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 57. Plaintiff was paid weekly for 40 or fewer working hours. Plaintiff was

    paid with checks and paystubs that did not show the real number of

    hours worked.

 58. On or about December 01, 2020, Plaintiff complained to her

    Supervisor, Elizabeth LNU, Plaintiff demanded to be paid for

    overtime hours.

 59. This complaint constituted protected activity under 29 U.S.C.

    215(a)(3).

 60. As a result of her complaint, Plaintiff was immediately fired by the

    Supervisor.

 61. At all times during her employment, Plaintiff performed her work

    satisfactorily. There was no reason other than a retaliatory action to

    terminate Plaintiff’s employment with Defendant.


                               Page 16 of 19
Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 17 of 19 PageID 17




 62. The termination of Plaintiff MARIA E. PEREZ by the Defendant was

    directly and proximately caused by Defendant’s unjustified

    retaliation against Plaintiff because she complained about missing

    payment for overtime hours, in violation of the FLSA.

 63. Moreover, Plaintiff’s termination came just in temporal proximity

    immediately after Plaintiff participated in protected activity.

 64. Defendant ORLANDO FAMILY MEDICAL willfully and maliciously

    retaliated against Plaintiff MARIA E. PEREZ by engaging in a

    retaliatory action that was materially adverse to a reasonable

    employee, and with the purpose to dissuade Plaintiff from exercising

    her rights under 29 U.S.C. 215(a)(3).

 65. The motivating factor which caused Plaintiff MARIA E. PEREZ to be

    fired from the business, as described above was her complaint seeking

    overtime wages from the Defendant. In other words, Plaintiff would

    not have been fired, but for her complaints about overtime wages.

 66. Defendant’s adverse actions against Plaintiff MARIA E. PEREZ were

    in direct violation of 29 U.S.C. 215 (a) (3) and, as a direct result,

    Plaintiff has been damaged.




                              Page 17 of 19
 Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 18 of 19 PageID 18




  67. Plaintiff MARIA E. PEREZ has retained the law offices of the

     undersigned attorney to represent her in this action and is obligated

     to pay a reasonable attorney’s fees and costs.

                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff MARIA E. PEREZ respectfully requests that this

Honorable Court:

     A. Enter judgment declaring that the firing of Plaintiff MARIA E.

        PEREZ by Defendant ORLANDO FAMILY MEDICAL, was an

        unlawful act of retaliation in violation of 29 U.S.C. 215 (a) (3).

     B. Enter   judgment      against    Defendant    ORLANDO         FAMILY

        MEDICAL, awarding Plaintiff MARIA E. PEREZ liquidated

        damages in an amount equal to the amount awarded as

        consequential damages;

     C. For all back wages from the date of discharge to the present date

        and an equal amount of back wages as liquidated damages

     D. Enter judgment awarding Plaintiff reasonable attorney’s fees and

        costs of this suit; and

     E. Grant such other and further relief as this Court deems necessary

        and proper.




                                  Page 18 of 19
 Case 6:21-cv-00273 Document 1 Filed 02/08/21 Page 19 of 19 PageID 19




                             JURY DEMAND

Plaintiff MARIA E. PEREZ demands trial by a jury of all issues triable as of

right by a jury.

Dated: February 8, 2021

                                         Respectfully submitted,

                                         By: _/s/ Zandro E. Palma____
                                         ZANDRO E. PALMA, P.A.
                                         Florida Bar No.: 0024031
                                         9100 S. Dadeland Blvd.
                                         Suite 1500
                                         Miami, FL 33156
                                         Telephone: (305) 446-1500
                                         Facsimile:        (305) 446-1502
                                         zep@thepalmalawgroup.com
                                         Attorney for Plaintiff




                                Page 19 of 19
